Citation Nr: 0924913	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, 
status post dislocated left shoulder (minor).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar spine degenerative disc disease, to include as 
secondary to residuals, status post dislocated left shoulder.

3.  Entitlement to service connection for cervical spine 
degenerative osteoarthritis and degenerative disc disease, to 
include as secondary to residuals, status post dislocated 
left shoulder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1955 and from May 1955 to January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to a compensable evaluation for 
residuals, status post dislocated left shoulder (minor) and 
entitlement to service connection for cervical spine 
degenerative osteoarthritis and degenerative disc disease, to 
include as secondary to residuals, status post dislocated 
left shoulder, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO denied service 
connection for bilateral hearing loss.  The Veteran was 
notified of this decision in July 1997 but did not file an 
appeal.

2.  The evidence received since the June 1997 rating decision 
is new; however, it does not raise a reasonable possibility 
of substantiating the underlying claim for service connection 
for lumbar spine degenerative disc disease, to include as 
secondary to residuals, status post dislocated left shoulder.

3.  The Veteran has current diagnoses of bilateral hearing 
loss and tinnitus.

4.  Resolving all doubt in the Veteran's favor, the Veteran's 
bilateral hearing loss and tinnitus are related to his active 
military service.


CONCLUSIONS OF LAW

1.  The June 1997 decision of the RO denying entitlement to 
service connection for a back condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a), 20.1103 
(2008).

2.  The evidence received since the June 1997 RO rating 
decision is not new and material and the claim of entitlement 
to service connection for lumbar spine degenerative disc 
disease, to include as secondary to residuals, status post 
dislocated left shoulder, is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008)

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, in regard to the Veteran's application to reopen a 
claim of entitlement to service connection for lumbar spine 
degenerative disc disease, to include as secondary to 
residuals, status post dislocated left shoulder, the VCAA 
duty to notify was satisfied by way of letters sent to the 
appellant in June 2006 and October 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.

In addition, the notice letter provided to the appellant in 
October 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Humana Health Care Plans; the Larmoyeux Clinic; 
and Drs. S.M., P.H., and F.R., and was provided an 
opportunity to set forth his or her contentions during the 
hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in December 
2006.  However, the Board is not required to reopen a 
previously denied claim solely because the Veteran was 
afforded a VA examination in connection with his petition to 
reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 
(2007) (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.).  
As discussed below, the Board concludes that new and material 
evidence has not been submitted on this claim.  No duty to 
assist examination provision could have been violated.  See 
id.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In regard to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Application to Reopen

In a June 1997 RO rating decision, the Veteran was denied 
service connection for a back condition on the basis that 
there was no evidence of any complaint, diagnosis, or 
treatment for any back condition in service and no evidence 
associating the Veteran's current back condition with the 
Veteran's active service.  At the time of the June 1997 RO 
rating decision the pertinent evidence of record included the 
Veteran's service treatment records, records of VA treatment 
dated May 1996 to July 1996, and records of private treatment 
at the Larmoyeux Clinic, Humana Health Care Plans, and by Dr. 
S.M.

The June 1997 RO rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for lumbar spine 
degenerative disc disease in June 2006.  The pertinent 
evidence received subsequent to the June 1997 RO rating 
decision includes VA treatment records dated July 1996 to 
December 2006, private treatment records from Drs. R.E., 
F.R., and P.H., and the report of a VA medical examination, 
dated in December 2006.  The records reveal that the Veteran 
is currently diagnosed with lumbar spine degenerative disc 
disease.  However, they do not reveal any evidence that 
Veteran's current lumbar spine degenerative disc disease is 
associated with the Veteran's active service or any service-
connected disability.  The Board finds that the evidence 
submitted since June 1997 RO rating decision is new in that 
it was not associated with the claims folder prior to the 
June 1997 RO rating decision.  However, the Board finds that 
the evidence is not material because it does not, at any 
point associate the Veteran's current lumbar spine 
degenerative disc disease with the Veteran's active service 
or any service-connected disability.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for lumbar spine degenerative disc 
disease has not been received, and that the appeal must be 
denied.  As the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

III.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  The Veteran contends that he 
currently has a hearing loss disability due to exposure to 
loud noise in service, specifically exposure to gun fire 
while serving in the United States Marine Corps and exposure 
to jet engine noise while serving in the United States Air 
Force.  The Veteran indicated in his testimony before the 
undersigned Veterans Law Judge at a hearing in March 2009 
that they were not permitted to use hearing protection while 
working on the flight line.  The Veteran's service personnel 
records reveal that the Veteran served overseas for more than 
one year while service in the United States Marine Corps and 
was an Aircraft Mechanic (43151D) during his period of active 
service in the United States Air Force.  The Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any hearing loss.  Upon 
examination at separation from service in January 1960 the 
Veteran was not noted to have any hearing loss.

In October 2006 the Veteran underwent a private audiological 
examination.  The Board may not use the results from that 
testing when evaluating the Veteran's level of auditory 
impairment because the graph is not accompanied by numerical 
results.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Furthermore, it is unknown whether the speech recognition 
testing is the Maryland CNC test.

In November 2006 the Veteran was afforded a VA Compensation 
and Pension (C&P) medical examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
60
55
LEFT
30
25
30
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  After 
examination the Veteran was diagnosed with bilateral 
sensorineural hearing loss.  The examiner rendered the 
opinion that the Veteran's hearing loss was not caused by or 
a result of military noise exposure based on the Veteran's 
lack of hearing loss upon examination at separation from 
service.

In March 2009 the Veteran underwent a private audiological 
examination.  The Veteran reported that he was exposed to 
loud noise in service as a gunner during the Korean War and 
as a jet engine mechanic in the Air Force.  Again, the 
results from the audiometric testing are provided in a 
graphical manner unaccompanied by numerical results and there 
is no indication that the speech recognition testing was 
performed pursuant to the Maryland CNC protocol, therefore, 
the results cannot be used to evaluate the Veteran's current 
hearing loss.  However, the Board notes that the audiologist 
diagnosed the Veteran with severe high frequency 
sensorineural hearing loss and indicated that the results 
were consistent with the Veteran's reported history of 
significant military noise exposure.

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss is warranted.  
The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hearing loss 
disability.  However, the Veteran's service personnel records 
reveal that the Veteran served overseas while service in the 
United States Marine Corps and served as an Aircraft Mechanic 
while serving in the United States Air Force.  As such, the 
Board finds that the Veteran was exposed to loud noise as an 
Aircraft Mechanic in the United States Air Force.  The 
results of the Veteran's audiological testing, performed in 
November 2006, reveal that the Veteran has a current 
bilateral hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.  While the VA examiner, in November 2006, rendered 
the opinion that the Veteran's current hearing loss 
disability was not due to or related to the Veteran's 
military noise exposure, the examiner based his reasoning 
solely upon the lack of evidence of any hearing loss upon 
examination at separation from service.  The Board notes, as 
discussed above, the lack of evidence of hearing loss during 
service is not fatal to a claim of entitlement to service 
connection for hearing loss.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The Veteran's private physician, in 
March 2009, diagnosed the Veteran with hearing loss and 
rendered the opinion that the Veteran's hearing loss was 
consistent with the Veteran's military noise exposure.  Based 
upon the foregoing, when all of the evidence is viewed in its 
entirety, the Board finds that the competent evidence 
regarding the relationship between the Veteran's military 
service and his current hearing loss is in relative 
equipoise.  When there is an approximate balance in the 
evidence, the benefit of the doubt is given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102.  As such, the Board 
finds that service connection is warranted for bilateral 
hearing loss.

B.  Tinnitus

The Veteran seeks entitlement to service connection for 
tinnitus.  The Veteran contends that he currently has a 
tinnitus disability due to exposure to loud noise in service, 
specifically exposure to gun fire while serving in the United 
States Marine Corps and exposure to jet engine noise while 
serving in the United States Air Force.  The Veteran 
indicated in his testimony before the undersigned Veterans 
Law Judge at a hearing in March 2009 that they were not 
permitted to use hearing protection while working on the 
flight line.  The Veteran's service personnel records reveal 
that the Veteran served overseas for more than one year while 
service in the United States Marine Corps and was an Aircraft 
Mechanic (43151D) during his period of active service in the 
United States Air Force.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment 
for any tinnitus.  Upon examination at separation from 
service in January 1960 the Veteran was not noted to have any 
tinnitus.

In November 2006 the Veteran was afforded a VA C&P 
audiological examination.  After examination, the Veteran was 
not diagnosed with tinnitus because, as the examiner noted, 
the Veteran did not complain of any tinnitus.

Subsequently, in March 2009 the Veteran underwent a private 
audiological examination.  The Veteran complained of 
tinnitus.  Physical examination revealed tinnitus matched at 
600 Hz at a sensation level of 20 dB.  The Veteran scored a 
119 on the Tinnitus Severity Scale indicating that he 
experienced significant difficulty as a result of his 
tinnitus.  The audiologist rendered the opinion that the 
results of the audiological testing were consistent with the 
Veteran's reported history of significant military noise 
exposure.

In light of the evidence the Board finds that entitlement to 
service connection for tinnitus is warranted.  As discussed 
above, while the Veteran's service treatment records do not 
reveal any compliant, diagnosis, or treatment for any 
tinnitus in service, the Veteran's service personnel records 
reveal that the Veteran was exposed to loud noise as an 
Aircraft Mechanic while serving in the United States Air 
Force.  The Veteran was diagnosed with tinnitus in March 2009 
and the audiologist rendered the opinion that the Veteran's 
tinnitus was consistent with the Veteran's history of 
significant military noise exposure.  As such, entitlement to 
service connection for tinnitus is granted.


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for lumbar spine degenerative disc disease, to 
include as secondary to residuals, status post dislocated 
left shoulder is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks entitlement to a compensable evaluation for 
residuals, status post dislocated left shoulder (minor) and 
entitlement to service connection for cervical spine 
degenerative osteoarthritis and degenerative disc disease, to 
include as secondary to residuals, status post dislocated 
left shoulder.

In a private treatment note, dated in March 2004, the Veteran 
was noted to have moderate to severe left anterior upper 
shoulder symptoms that were usually stiff but sometimes sharp 
and burning in character.  The pain radiated from the left 
shoulder to the Veteran's left hand.  Symptoms were reported 
to be worse with lying down, movement, use, walking, running, 
and certain movements.  Upon physical examination, the 
Veteran's left shoulder manifested mild to moderate 
tenderness in the trapezius.  There were active trigger 
points in the middle trapezius.  The physician diagnosed the 
Veteran with adhesive capsulitis with associated shoulder 
bursitis.

In December 2006 the Veteran was afforded a VA C&P shoulder 
examination.  The Veteran reported that he had pain, 
stiffness, giving way, and locking in his left shoulder.  
Upon physical examination, the Veteran was noted to have 
prominent acromioclavicular joints bilaterally and that the 
distal end of the clavicles are more prominent on the left 
than right.  Impingement test was negative.  There was no 
muscular weakness.  There was no atrophy of the suprascapular 
and musculature.  There were no neurovascular defects of the 
upper extremities.  The range of motion of the Veteran's left 
shoulder was 180 degrees of flexion, 180 degrees of 
abduction, internal rotation of 90 degrees, and external 
rotation of 90 degrees.  There was no pain with motion.  
Sensation to pinprick and touch was preserved.  The examiner 
diagnosed the Veteran with acromioclavicular joint arthritis 
with impingement syndrome of the left shoulder.  The examiner 
noted that repetitive motions of the Veteran's left shoulder 
had no affect on the Veteran's range of motion, pain, 
fatigability, weakness, endurance, or coordination.

In a private treatment note, dated in March 2009, the Veteran 
reported that he had shoulder pain.  The Veteran described 
having moderate to severe left anterior and posterior lateral 
shoulder symptoms which were generally achy but occasionally 
sharp in quality.  The Veteran reported that it was only 
comfortable for him to sleep on his left side.  The physician 
noted that the Veteran had limited ranges of motion and 
associated muscle spasm.

As the Veteran's March 2009 private physician note reveals 
that the Veteran's left should condition has become more 
severe since his prior VA C&P examination in December 2006 
the Board has no discretion and must remand this matter to 
afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his residuals, status post dislocated 
left shoulder (minor), disability.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).

In December 2006 the Veteran was afforded a VA C&P 
examination regarding the etiology of his cervical spine 
degenerative osteoarthritis and degenerative disc disease, to 
include as secondary to residuals, status post dislocated 
left shoulder.  After examination, the examiner rendered the 
opinion that the Veteran' cervical spine condition was less 
likely than not due to or related to the Veteran's residuals, 
status post dislocated left shoulder.  However, the examiner 
did not render an opinion regarding whether the Veteran's 
cervical spine condition was directly due to or related to 
the Veteran's active service.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
residuals, status post dislocated left 
shoulder, disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
tests and studies should be performed.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
report.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any cervical spine degenerative 
osteoarthritis and degenerative disc 
disease found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology, the lay 
statements of record relating to the 
Veteran's condition since service, and 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's cervical 
spine degenerative osteoarthritis and 
degenerative disc disease is related to 
or had its onset during service.  The 
rationale for all opinions expressed 
should be provided in a report.  

3.  Thereafter, readjudicate the 
Veteran's claims. If the benefits sought 
on appeal are not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


